Case: 15-14160   Date Filed: 04/06/2018   Page: 1 of 5


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-14160
                     ________________________

              D.C. Docket No. 6:14-md-02557-GAP-TBS



QUALITY AUTO PAINTING CENTER OF ROSELLE, INC.,
Traded as Prestige Auto Body,

                                            Plaintiff - Appellant,

versus

STATE FARM INDEMNITY COMPANY,
STATE FARM GUARANTY INSURANCE COMPANY,
PROGRESSIVE FREEDOM INSURANCE COMPANY,
PROGRESSIVE GARDEN STATE INSURANCE COMPANY,
ALLSTATE NEW JERSEY INSURANCE COMPANY,
NATIONWIDE MUTUAL INSURANCE COMPANY,
HANOVER INSURANCE COMPANY,
21ST CENTURY CENTENNIAL INSURANCE COPANY,
21ST CENTURY ASSURANCE COMPANY,
21ST CENTURY PINNACLE INSURANCE, et al.,

                                            Defendants - Appellees.



                     ________________________

                           No. 15-14162
                     ________________________

              D.C. Docket No. 6:14-md-02557-GAP-TBS
          Case: 15-14160   Date Filed: 04/06/2018   Page: 2 of 5




ULTIMATE COLLISION REPAIR, INC.,

                                            Plaintiff - Appellant,

versus

STATE FARM INDEMNITY COMPANY,
STATE FARM GUARANTY INSURANCE COMPANY,
PROGRESSIVE FREEDOM INSURANCE COMPANY,
PROGRESSIVE GARDEN STATE INSURANCE COMPANY,
ALLSTATE NEW JERSEY INSURANCE COMPANY,
NATIONWIDE MUTUAL INSURANCE COMPANY,
21ST CENTURY CENTENNIAL INSURANCE COMPANY,
21ST CENTURY ASSURANCE COMANY,
21ST CENTURY PINNACLE INSURANCE, et al.,

                                            Defendants - Appellees.



                     ________________________

                           No. 15-14178
                     ________________________

              D.C. Docket No. 6:14-md-02557-GAP-TBS



CAMPBELL COUNTY AUTO BODY, INC.,

                                            Plaintiff - Appellant,

versus

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
STATE FARM FIRE & CASUALTY COMPANY,
LIBERTY MUTUAL INSURANCE COMPANY,
LIBERTY MUTUAL FIRE INSURANCE COMPANY,
          Case: 15-14160   Date Filed: 04/06/2018   Page: 3 of 5


SAFECO INSURANCE COMPANY OF AMERICA,
GRANGE PROPERTY AND CASUALTY INSURANCE COMPANY,
GRANGE MUTUAL CASUALTY COMANY, et al.,

                                            Defendants - Appellees.



                     ________________________

                           No. 15-14179
                     ________________________

              D.C. Docket No. 6:14-md-02557-GAP-TBS

LEE PAPPAS BODY SHOP, INC.,
DAVID C. BROSIUS,
d.b.a. Martins Auto Body Works, Inc.,
ART WALKER AUTO SERVICES, INC.,
WHITEFORD COLLISION AND REFINISHING, INC.,

                                            Plaintiffs - Appellants,

versus

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
STATE FARM FIRE & CASUALTY COMPANY,
UNITED SERVICES AUTOMOBILE ASSOCIATION,
USAA CASUALTY INSURANCE COMPANY,
USAA GENERAL INDEMNITY COMPANY, et al.,

                                            Defendants - Appellees.



                     ________________________

                           No. 15-14180
                     ________________________
         Case: 15-14160   Date Filed: 04/06/2018   Page: 4 of 5




             D.C. Docket No. 6:14-md-02557-GAP-TBS



CONCORD AUTO BODY, INC,

                                           Plaintiff - Appellant,

versus

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
STATE FARM FIRE & CASUALTY COMPANY,
AMERICAN FAMILY MUTUAL INSURANCE COMPANY,
SHELTER MUTUAL INSURANCE COMPANY,
FARMERS INSURANCE COMPANY,
NATIONWIDE AFFINITY INSURANCE COMPANY OF AMERICA,
NATIONWIDE INSURANCE COMPANY OF AMERICA,
ALLIED PROPERTY & CASUALTY INSURANCE COMPANY,
UNITED SERVICES AUTOMOBILE ASSOCIATION,
USSA CASUALTY INSURANCE COMPANY,
USAA GENERAL INDEMNITY COMPANY,
PROGRESSIVE ADVANCED INSURANCE COMPANY,
PROGRESSIVE DIRECT INSURANCE COMPANY,
PROGRESSIVE NORTHWESTERN INSURANCE COMPANY,
PROGRESSIVE CASUALTY INSURANCE COMAPNY,
PREGRESSIVE PERFERRED INSURANCE COMPANY, et al.,

                                           Defendants - Appellees.




                    ________________________

             Appeals from the United States District Court
                  for the Middle District of Florida
                    ________________________
                Case: 15-14160      Date Filed: 04/06/2018      Page: 5 of 5


Before ED CARNES, Chief Judge, TJOFLAT, WILSON, WILLIAM PRYOR,
MARTIN, JORDAN, NEWSOM, and BRANCH, Circuit Judges. *

       Petitions for rehearing having been filed and a member of this Court in

active service having requested a poll on whether this case should be reheard en

banc, and a majority of the judges of this Court in active service who are not

disqualified having voted in favor of granting rehearing en banc, IT IS ORDERED

that this case will be reheard en banc. The panel’s opinion is VACATED.




       *
         Judges Marcus, Rosenbaum, Julie Carnes, and Jill Pryor having recused themselves, did
not participate in the poll.